

117 S1505 IS: Vessel Response Plan Improvement Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1505IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Commandant of the Coast Guard to modify regulations relating to vessel response plans to include notifications with respect to search and rescue missions.1.Short titleThis Act may be cited as the Vessel Response Plan Improvement Act.2.Search and rescue notification requirements for vessel response plans of Coast Guard-approved commercial vessels(a)In generalThe Commandant of the Coast Guard shall modify subparts I and J of part 155 of title 33, Code of Federal Regulations, to require the vessel response plans of Coast Guard-approved tank and nontank commercial vessels to include the procedures described in subsection (b) for use by the Coast Guard in the case of a search and rescue mission.(b)ProceduresThe procedures described in this subsection are as follows: (1)A procedure for providing, not less frequently than twice daily for the duration of a search and rescue mission, notifications to family members of the crew of the vessel with respect to the status of the search and rescue mission, any injured crew member, and salvage.(2)A procedure for the immediate notification of the next of kin or family members in the case of—(A)a deceased crew member; or (B)the recovery of a survivor or the body of a crew member during such a search and rescue mission.